FILED
                                                                                                 Sep 07, 2018
                                                                                                 08:41 AM(CT)
                                                                                             TENNESSEE COURT OF
                                                                                            WORKERS' COMPENSATION
                                                                                                   CLAIMS




             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
            IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                             AT MEMPHIS

NICOLE STEEN,                                          )   Docket No. 2017-08-0815
         Employee,                                     )
v.                                                     )
IDEXX LABORATORIES, INC.,                              )   State File No. 55392-2017
         Employer,                                     )
And                                                    )
TRAVELERS INDEMNITY CO.,                               )   Judge Deana C. Seymour
         Insurance Carrier.                            )


                    EXPEDITED HEARING ORDER
        DENYING MEDICAL AND TEMPORARY DISABILITY BENEFITS


        This case came before the Court on August 29, 2018, upon Nicole Steen’s Request
for Expedited Hearing (REH). 1 The central legal issue is whether Ms. Steen is likely to
prevail at a hearing on the merits on entitlement to medical and temporary disability
benefits. The Court holds she is not likely to do so and denies the requested benefits at
this time.

                                            History of Claim

        Ms. Steen worked as a lab liaison for IDEXX Laboratories, Inc. (IDEXX). She
claimed exposure to formaldehyde, methanol and mold at work on January 20, 2017,
causing nausea, stomach pains, and shortness of breath. Ms. Steen reported the exposure
to the nurse case manager at IDEXX. IDEXX denied the claim without providing medical
care. 2 Ms. Steen received medical treatment on her own from Dr. Ronald Michael at

1
 Ms. Steen initially filed three petitions for three different dates of injury. In her REH, Ms. Steen used the
state file number associated with the January 20, 2017 injury but the docket number for an August 12,
2016 injury. The parties agreed to January 20 as the correct date of injury. Thus, the Court heard this case
under docket number 2017-08-0815 and state file number 55392-2017 associated with the January 20
claim. The Court dismissed the other claims for failure to prosecute.
2
 IDEXX filed a Form C-23 Notice of Denial of Claim for Compensation on August 24, 2017. It listed
“statutory definition of accident not met; no medical evidence of injury; not major contributing cause” as

                                                      1
Methodist Healthcare and Region IV Mental Health Services. 3 However, no medical
records from that treatment were admitted into evidence. 4

        Ms. Steen filed a Petition for Benefit Determination asking the Court to order
IDEXX to provide medical treatment and temporary disability benefits. Ms. Steen
testified on her own behalf that she became ill at IDEXX. However, she admitted that she
suffered from Crohn’s Disease and experienced gastrointestinal issues since 2009. She
described a strong odor in the lab that she reported to the Tennessee Occupational Safety
and Health Administration (TOSHA). Ms. Steen claimed that IDEXX retaliated against
her for filing the TOSHA complaint and refused to allow her to work from home so she
could continue her job. She has not worked since she resigned on April 21, 2017.

       IDEXX presented testimony from its Senior Lab Manager, Adam Winter, and
Environmental Health and Safety Manager, Scott Chubbuck, that Ms. Steen was not
exposed to formaldehyde, methanol, or mold. Mr. Winter and Mr. Chubbuck testified that
IDEXX used formalin, which was only four percent formaldehyde diluted in water, in the
lab. They testified that Ms. Steen did not work in the area where the chemical was used.
Mr. Chubbuck also testified that IDEXX only used methanol in an analyzer machine that
was not open to the general lab where Ms. Steen worked. He further stated that air-
quality tests showed that IDEXX did not have problems with mold. According to Mr.
Chubbuck, no other employees complained of the issues raised by Ms. Steen.

                            Findings of Fact and Conclusions of Law

                                           Standard Applied

        Ms. Steen bears the burden of proof on the essential elements of her claim. Scott
v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18,
2015). She does not have to prove every element of her claim by a preponderance of the
evidence but must present sufficient evidence for the Court to determine she is likely to
prevail at a hearing on the merits. McCord v. Advantage Human Resourcing, 2015 TN
Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).




basis for denial. IDEXX also raised the defenses of notice and statute of limitations.
3
 During the hearing, Ms. Steen mentioned treatment for depression and anxiety. However, she did not
raise a mental injury in her Petition for Benefit Determination (PBD) or Dispute Certification Notice.
4
 Ms. Steen attempted to introduce medical records for this treatment into evidence, but IDEXX objected
since they were only partial records and did not contain the medical providers’ signatures. The Court
sustained the objection and excluded the records.


                                                     2
                                       Causation

       To recover benefits, Ms. Steen must show her alleged injury arose primarily out of
and in the course and scope of her employment. Tenn. Code Ann. § 50-6-102(14)(B)
(2017). “An injury ‘arises primarily out of and in the course and scope of employment’
only if it has been shown by a preponderance of the evidence that the employment
contributed more than fifty percent (50%) in causing the injury, considering all causes.”
Id. This contribution must be established to a reasonable degree of medical certainty,
which means that, in the opinion of the physician, it is more likely than not considering
all causes, as opposed to speculation or possibility. Id.

      Here, Ms. Steen introduced no medical proof of a work injury. Since no physician
has determined that Ms. Steen’s condition is related to her work, the Court holds Ms.
Steen is unlikely to prevail at a hearing on the merits for entitlement to medical and
temporary disability benefits.

      IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Steen’s claim against IDEXX for medical and temporary disability benefits is
      denied at this time.

   2. This matter is set for a Scheduling Hearing on October 22, 2018, at 11:00 a.m.
      Central Standard Time. The parties must call (toll-free) 866-943-0014 to
      participate in the Hearing. Failure to call in may result in a determination of the
      issues without the parties’ participation.

      ENTERED September 7, 2018.



                                  _____________________________________
                                  JUDGE DEANA C. SEYMOUR
                                  Court of Workers’ Compensation Claims




                                           3
                                     APPENDIX

Exhibits:
   1. Form C-41 Wage Statement
   2. Ms. Steen’s Resignation Letter of April 21, 2017
   3. Affidavit of Bruce Harrod
   4. Affidavit of Schuyler Crowe
   5. Affidavit of Helen King-Atallah
   6. Charge of Discrimination form filed with the Tennessee Human Rights
       Commission on November 13, 2017 (ID only)
   7. Denial letter from the Social Security Administration, dated May 26, 2017
   8. C-23 Notice of Denial of Claim for Compensation
   9. Dispute Certification Notices
   10. Daily News article regarding IDEXX
   11. Emails between Ms. Steen and representatives of IDEXX (ID only)
   12. Petitions for Benefit Determination

Technical record:
   1. Petition for Benefit Determination (DOI:8/12/16)
   1a. Petition for Benefit Determination (DOI: 1/20/17)
   2. Dispute Certification Notice (DOI: 8/12/16)
   2a. Dispute Certification Notice (DOI: 1/20/17)
   3. Request for Expedited Hearing and attached affidavit (Collective)
   4. Ms. Steen’s Response to the Dispute Certification Notice
   5. Order on Show Cause Hearing
   6. Employer’s Exhibit List
   7. Employer’s Witness List
   8. Employer/Carrier’s Expedited Hearing Pre-Trial Brief
   9. Motion to Exclude Exhibits




                                           4
                           CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing was sent to the
 following recipients by the following methods of service on this the 7th day of
 September, 2018.

Name                   Certified     Fax   Email    Service sent to:
                       Mail
Nicole Steen,                                  X    nicolesteen32@yahoo.com
Self-represented
Employee
Paul Nicks,                                    X    pnicks@travelers.com
Employer’s Attorney



                                   _____________________________________
                                   PENNY PATTERSON-SHRUM, CLERK
                                   Court of Workers’ Compensation Claims
                                   WC.CourtClerk@tn.gov




                                           5